t c memo united_states tax_court joseph t mcquatters petitioner v commissioner of internal revenue respondent docket no filed date joseph t mcquatters pro_se edwina l charlemagne for respondent memorandum opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner’s federal income taxes additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number after concessions the sole issue for our decision is whether we should grant respondent’s motion to impose a penalty pursuant to sec_6673 we combine our findings_of_fact with our opinion background at the time the petition was filed petitioner resided in columbia south carolina petitioner failed to file tax returns for through on date respondent issued a notice_of_deficiency the notice for these years the deficiency was principally attributable to unreported income from petitioner’s sole_proprietorship known as interstate safety respondent based his determination of gross_receipts on state sales_tax returns filed by petitioner and computed petitioner’s cost_of_goods_sold based on information obtained from petitioner’s primary supplier ' after the majority of the petition and the entire amended petition were stricken see discussion infra the only issue raised in the petition was whether petitioner had a capital_gain of dollar_figure in in his trial memorandum and at trial respondent conceded that petitioner did not have any capital_gains in all section references are to the internal_revenue_code in effect for the taxable years in issue on date petitioner filed a petition protesting the validity of the notice on numerous grounds such as that the notice was addressed to dear taxpayer was fraudulent and was not signed by hand or under penalties of perjury petitioner also argued among other things that sec_61 does not define taxable_income he is not liable for the addition_to_tax under sec_6651 because he has not engaged in the collection_of_taxes on alcohol tobacco and or firearms and he is not liable for the addition_to_tax under sec_6654 because he had no knowledge that he qualified as a person subject_to pay estimated_taxes on date respondent filed a motion to dismiss for failure to state a claim and to impose a penalty under sec_6673 the motion to dismiss on date in response to the motion to dismiss this court ordered petitioner to file an amended petition on or before date setting forth with specificity each error petitioner alleged respondent made in the notice_of_deficiency and separate statements of every fact upon which petitioner based his assignment of each error the court calendared the motion to dismiss for a hearing on date on date petitioner filed an amended petition in the amended petition petitioner accused this court of acting prematurely in issuing the order on date petitioner q4e- reiterate d and reaffirm ed each and every statement of claim fact law case law and regulation contained in the original petition and he contended that his arguments and statements of fact law were entitled to a presumption of correctness on date a hearing was held on the motion to dismiss pursuant to the hearing and by an order dated date this court denied the motion to dismiss the court struck the amended petition in its entirety and struck all statements and allegations set forth in the petition except for paragraph sec_1 and the stricken portions contained tax- protester rhetoric taking into account the nonstricken portions of the petition only one issue remained--whether petitioner had any long-term_capital_gains in at the hearing petitioner was warned that if he continued at trial to advance tax-protester arguments this court would impose a penalty under sec_6673 for a sum substantially higher than the dollar_figure penalty we awarded against petitioner in mcquatters v commissioner tcmemo_1998_88 mcquatters i on date and date respectively petitioner served a request for admissions and written interrogatories on respondent petitioner’s requests related to his arguments that petitioner was before this court with regard to his taxable_year in mcquatters i in mcquatters i petitioner asserted typical tax-protester arguments and this court penalized him dollar_figure pursuant to sec_6673 - - were already stricken from the petition and the amended petition respondent filed motions for a protective_order and this court granted the motions on date on date respondent filed his trial memorandum wherein respondent conceded that petitioner had no capital_gains in respondent based his concession on information received pursuant to a subpoena duces tecum establishing petitioner’s basis in the property sold although there were no remaining issues in the case petitioner refused to sign a decision document on date at the calendar call of this case petitioner failed to make an appearance respondent filed a motion for entry of decision and a motion to impose a penalty under sec_6673 discussion after the amended petition in its entirety and the majority of the petition were stricken the only issue remaining was whether petitioner had a long-term_capital_gain of dollar_figure in in his trial memorandum and at the calendar call respondent conceded that issue accordingly we shall grant respondent’s motion for entry of decision pursuant to sec_6673 this court may impose a penalty not in excess of dollar_figure whenever it appears to the court that the taxpayer has instituted or maintained the proceedings primarily for delay or the taxpayer’s position in such -- - proceedings are frivolous or groundless a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir the petition and amended petition contained shopworn tax- protester rhetoric that has been universally rejected by this and other courts after the majority of the petition and the entire amended petition were stricken petitioner served requests for admissions and interrogatories on respondent relating to the tax- protester arguments contained in the stricken portions petitioner also refused to sign a decision document even though there were no longer any issues in the case and did not make an appearance at the calendar call to explain his refusal to sign the decision documents in mcquatters i petitioner made frivolous tax-protester arguments akin to those advanced in the petition and amended petition in the instant case and this court penalized petitioner dollar_figure pursuant to sec_6673 at the hearing on the motion to dismiss petitioner was warned that if he continued to advance these arguments and further delay the resolution of this case he would be penalized again petitioner has failed to heed our warnings accordingly we shall grant respondent’s motion and impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered for respondent
